Citation Nr: 0820363	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  02-07 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of a 
Department of Veterans Affairs (VA) Regional Office that 
denied the veteran's claim for a rating in excess of 50 
percent for PTSD.  The veteran testified before the Board at 
a hearing that was held at the RO in March 2004.  In 
September 2004, the Board remanded the claim for additional 
development.  By a November 2005 rating decision, the RO 
increased the disability rating for the veteran's PTSD from 
50 to 70 percent disabling.

In a December 2006 decision, the Board denied the veteran's 
claim for a disability rating in excess of 70 percent for 
PTSD.  The veteran appealed the decision denying the claim to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2007 Order, the Court remanded the 
claim to the Board for readjudication in accordance with a 
Joint Motion for Remand.

The veteran's representative, in October 2006, raised the 
issue of a TDIU rating.  This issue has not been developed 
for appellate review and is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In September 2004, the Board remanded the claim in part for 
the purpose of ascertaining the effect of the veteran's PTSD 
on his social and industrial adaptability.  The veteran was 
scheduled for a VA psychiatric examination which was 
conducted in August 2005.  The examiner noted that the 
veteran was not currently working, but determined that he was 
not working as a result of a mini CVA he suffered 
approximately 10 years earlier.  The examiner did not address 
the effect of the veteran's PTSD on his social and industrial 
adaptability, in the context of the veteran's work history.  
Because the effect of the veteran's service-connected PTSD 
disability on the veteran's social and industrial 
adaptability was not addressed, the Board finds that a remand 
for an additional opinion is necessary.  38 C.F.R. § 
3.159(c)(2); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
psychiatric examination.  The claims 
file must be made available to and 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All 
necessary tests should be conducted.

Following examination of the veteran, 
the examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the 
recent past that are attributable to 
his service-connected PTSD.  The 
examiner must conduct a detailed mental 
status examination.  The examiner must 
also discuss the effect of each of the 
veteran's PTSD symptoms on his social 
and industrial adaptability.  In so 
doing, the examiner is asked to address 
his or her findings in the context of 
the veteran's work history.  The 
examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the veteran's psychiatric 
disability consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  The 
examiner must provide a comprehensive 
report including complete rationales 
for all conclusions reached.

2.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



